Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 were previously examined.
Claims 1, 15, 18, 22, 26-30 have been amended on January 14, 2022.
Claims 2, 16 have been canceled on January 14, 2022.
Claims 1, 3-15 and 17-30 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 and 01/14/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments, see under “Double Patenting” filed January 14, 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments:



In responses:

Examiner did not receive a terminal disclaimer.  As such, the rejection is maintained.

Applicant's arguments, see under “Claim Rejections under 35 USC 102” filed January 14, 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On pages 5 and 6 of the remark, Applicant wrote:

Although Richardson describes a bipartite graph and puncturing one or more base variable punctured nodes that may include a variable node having a degree equal to or one less than the number of check nodes, a degree 2 variable node, or both.  However, Richardson does clearly disclose ''puncturing, by the transmitting device, a plurality of bits at the start of the code word corresponding to at least the first variable node of the plurality of variable nodes of the base graph to produce a punctured code word' as recited in independent claim 1 and ''further comprising puncturing bits from an end of the code word' as recited in dependent claims 13 and 27.

In responses:

Examiner carefully reviewed Applicant’s specification for the description of “puncturing…plurality of bits at the start of the code word”.

Examiner found no description or disclosure for the exact bit position at the start location of the code word.  

As such, the recited limitation “at the start of the code word” is a relative term which renders the claim indefinite because the “start” is not defined by the claim, specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

It is suggested that Applicant clearly points in the specification for the start of the code word. 

In responses:

Examiner disagreed because Richardson in [0034] clearly discloses that the LDPC encoder 414 may puncture one or more bits any locations such as the beginning, 
(Richardson, [0034] the LDPC encoder 414 may thus puncture one or more bits of the codeword which correspond with respective punctured nodes of the base LDPC code.  These punctured codeword bits are not transmitted by the transceiver 430)

As such, the rejection is maintained.

In responses:

Upon further review, Danjean et al (US 10/177,787) clearly discloses that the punctured bit locations may or may not be consecutive and/or … and/or at the beginning or the end of the codeword 180.  (Danjean, Column 9)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,784,901. Although the claims at issue are not identical, they are not patentably distinct from each other because

Instant Application 17/020,281
US 10,784,901
As per claim 1:
A method for wireless communications by a transmitting device, comprising: 

encoding, by encoder circuitry of the the transmitting device, a set of information bits using a low density parity check (LDPC) code to produce a code word, the LDPC code defined by a base graph having a plurality of variable nodes and a plurality of check nodes;  

puncturing, by puncturing circuitry of  the transmitting device,  a plurality of bits at a start of the code word corresponding to at least the first variable node of the plurality of variable nodes of the base graph to produce a punctured code word;  and 



transmitting, by the transmitting circuitry of the transmitting device, the punctured code word in accordance with a radio technology across a wireless channel. 








As per claim 3:
The method of claim 1, 
wherein the first variable node has a highest degree of connectivity to the plurality of check nodes of the plurality of variable nodes. 

As per claim 4:
The method of claim 1, 
wherein puncturing the bits of the code word corresponding to at least the first variable node comprises puncturing the bits of the code word corresponding to the two variable nodes of the base graph having a highest degree of connectivity to the plurality of check nodes of the plurality of variable nodes. 

As per claim 5:
The method of claim 1, wherein the at least one variable node comprises one or more variable nodes, of the plurality of variable nodes that, after puncturing, produces a punctured code word in which a fewest number of the plurality check nodes are connected to more than one variable node having punctured bits. 


As per claim 6:
The method of claim 1, wherein the at least one variable node comprises one or more variable nodes, of the plurality of variable nodes that, after puncturing, produces a punctured code word in which a fewest number of closed loops. 


As per claim 7:

wherein the encoding using the LDPC code results in a code rate of 5/6 for the code word and the puncturing results in a code rate of 7/8 for the punctured code word. 

As per claim 8:
The method of claim 1, further comprising, for a retransmission of the set of information bits, puncturing different bits of the code word. 



As per claim 11:
The method of claim 1, wherein the LDPC code comprises an 802.11 Wi-Fi LDPC code. 

As per claim 14:
The method of claim 13, wherein puncturing bits from the end of the code word comprises puncturing the bits at a periodicity. 
As per claim 1:
A method for wirelessly transmitting data in accordance with a radio technology, comprising: 

encoding, by encoder circuity, a set of information bits based on a low density parity check (LDPC) code to produce a code word, the LDPC code defined by a base graph having a first number of variable nodes and a second number of check nodes;  

puncturing, by puncturing circuitry, 
bits of the code word corresponding to at least the variable node of the first number of variable nodes at a start of the code word having a highest degree of connectivity to the second number of check nodes and one or more bits at an end of the code word to produce a punctured code word; and 

transmitting, via transmitting circuitry, the punctured code word in accordance with the radio technology across a wireless channel. 

As per claim 1: continued:

having a highest degree of connectivity to the second number of check nodes and 



As per claim 1: continued:


the code word having a highest degree of connectivity to


As per claim 1: continued:
puncturing, by puncturing circuitry, bits of the code word corresponding to at least the variable node of the first number of variable nodes at a start of the code word having a highest degree of connectivity to the second number of check nodes and one or more bits at an end of the code word to produce a punctured code word


As per claim 1: continued:
puncturing, by puncturing circuitry, bits of the code word corresponding to at least the variable node of the first number of variable nodes at a start of the code word having a highest degree of connectivity to the second number of check nodes and one or more bits at an end of the code word to produce a punctured code word

As per claim 1: continued:
puncturing, by puncturing circuitry, bits of the code word corresponding to at least the variable node of the first number of variable nodes at a start of the code word having a highest degree of connectivity to the second number of check nodes and one or more bits at an end of the code word to produce a punctured code word


As per claim 10:

wherein the code word is associated with a code rate of 5/6 and the punctured code word is associated with a code rate of 7/8. 

As per claim 6:
The method of claim 1, further comprising: 
for a retransmission of the set of information bits, puncturing different bits of a code word for the set of retransmitted information bits. 


As per claim 9:
The method of claim 1, wherein the LDPC code comprises an 802.11 Wi-Fi LDPC code. 

As per claim 5:
The method of claim 1, wherein the puncturing remaining bits of the code word, excluding the one or more bits at the end of the code word, with a periodicity. 






One of ordinary skill in the art would clearly recognize independent claims of current application is an obvious variation of the claimed subject matter of independent claims of patent 10,784,901 because both independents claims of the current application and US 10,784,901 discloses a method of encoding a set of information bits using a low density parity check (LDPC) code to produce a code word, the LDPC code defined by a base graph having a plurality of variable nodes and a plurality of check .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim limitation has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language to perform various function without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 29  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre­AIA  35 U.S.C. 112, sixth paragraph limitation:

Claim 29 recites the limitation of "means for encoding" which has a corresponding structure as seen in Figure 6, Encoder 602. 

Claim 29 recites recite the limitation of "means for puncturing" which has a corresponding structure as seen in Figure 6, Puncturing Module 604. 

Claim 29 recites recite the limitation of "means for transmitting" which has a corresponding structure as seen in Figure 6, TX chain 608.

The Examiner believes that the above limitation invokes USC 112, 6th paragraph and has a corresponding structure and algorithm as seen in the Applicant's specification in Figure 6. 

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-6, 9-10, 12-15, 17-20, 23-24, 26-30 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Richardson (US 2014/0,229,788).

As per claim 1:

Richardson discloses:

A method for wireless communications by a transmitting device, comprising: 
(Richardson, Figs. 3-5)

encoding, by encoder circuitry of the transmitting device, a set of information bits using a low density parity check (LDPC) code to produce a code word,
(Richardson, Fig. 5, Perform LDPC Encoding on information bits to produce a codeword 520)

 the LDPC code defined by a base graph having a plurality of variable nodes and a plurality of check nodes;  
(Richardson, For example, FIG. 1A shows a bipartite graph 100 representing an exemplary LDPC code.  The bipartite graph 100 includes a set of 5 variable nodes 110 (represented by circles) connected to 4 check nodes 120 (represented by squares).  Edges in the graph 100 connect variable nodes 110 to the check nodes 120)

puncturing, by puncturing circuitry of the transmitting device, a plurality of bits of  at a start of the code word corresponding to at least the first variable node of the plurality of variable nodes of the base graph to produce a punctured code word;  and 
(Richardson, Fig. 5, Perform LDPC Encoding on information bits to produce a codeword 520) 
(Richardson, [0038], encoder 410 may then perform an LDPC encoding operation on the information bits to produce an LDPC codeword (520) ... encoder 410 may further puncture one or more bits of the LDPC codeword based on base punctured variable nodes of the LDPC code (530) ... the one or more punctured codeword bits may correspond with one or more base variable punctured nodes, respectively, of the base LDPC code ... punctured nodes are provided to eliminate multiple edges between node pairs in the base graph of the lifted LDPC code ... punctured nodes may include a variable node having a degree equal to, or one less than, a number of check nodes of the LDPC code ... degree 2 ... both a high degree punctured variable node and a degree two punctured node may occur in the base graph)


(Richardson, [0037], information bits may correspond to data intended to be transmitted to another device (e.g., a receiving device) over a communications channel or network)

As per claim 15:

Richardson discloses:

An apparatus for wireless communications by a transmitting device, comprising: 
(Richardson, Figs. 3-5)


Encoding circuitry configured to encode a set of information bits using a low density parity check (LDPC) code to produce a code word,
(Richardson, Fig. 5, Perform LDPC Encoding on information bits to produce a codeword 520)

 the LDPC code defined by a base graph having a plurality of variable nodes and a plurality of check nodes;  
(Richardson, For example, FIG. 1A shows a bipartite graph 100 representing an exemplary LDPC code.  The bipartite graph 100 includes a set of 5 variable nodes 110 (represented by circles) connected to 4 check nodes 120 (represented by squares).  Edges in the graph 100 connect variable nodes 110 to the check nodes 120)

Puncturing circuitry configured to puncture a plurality of bits at a start of the code word corresponding to at least the first variable node of the plurality of variable nodes of the base graph to produce a punctured code word;  and
(Richardson, Fig. 5, Perform LDPC Encoding on information bits to produce a codeword 520) 
(Richardson, [0038], encoder 410 may then perform an LDPC encoding operation on the information bits to produce an LDPC codeword (520) ... encoder 410 may further puncture one or more bits of the LDPC codeword based on base punctured variable nodes of the LDPC code (530) ... the one or more punctured codeword bits may correspond with one or more base variable punctured nodes, respectively, of the base LDPC code ... punctured nodes are provided to eliminate multiple edges between node pairs in the base graph of the lifted LDPC code ... punctured nodes may include a variable node having a degree equal to, or one less than, a number of check nodes of the LDPC code ... degree 2 ... both a high degree punctured variable node and a degree two punctured node may occur in the base graph)

 Transmitting circuitry configured to transmit the punctured code word in accordance with a radio technology across a wireless channel. 
(Richardson, [0037], information bits may correspond to data intended to be transmitted to another device (e.g., a receiving device) over a communications channel or network)

As per claim 29:
Richardson discloses:

An apparatus for wireless communication by a transmitting device, comprising: 
(Richardson, Figs. 3-5)

means for encoding, by the transmitting device, a set of information bits using a low density parity check (LDPC) code to produce a code word, 
(Richardson, Fig. 5, Perform LDPC Encoding on information bits to produce a codeword 520)

the LDPC code defined by a base graph having a plurality of variable nodes and a plurality of check nodes;  
(Richardson, For example, FIG. 1A shows a bipartite graph 100 representing an exemplary LDPC code.  The bipartite graph 100 includes a set of 5 variable nodes 110 (represented by circles) connected to 4 check nodes 120 (represented by squares).  Edges in the graph 100 connect variable nodes 110 to the check nodes 120)


(Richardson, Fig. 5, Perform LDPC Encoding on information bits to produce a codeword 520) 
(Richardson, [0038], encoder 410 may then perform an LDPC encoding operation on the information bits to produce an LDPC codeword (520) ... encoder 410 may further puncture one or more bits of the LDPC codeword based on base punctured variable nodes of the LDPC code (530) ... the one or more punctured codeword bits may correspond with one or more base variable punctured nodes, respectively, of the base LDPC code ... punctured nodes are provided to eliminate multiple edges between node pairs in the base graph of the lifted LDPC code ... punctured nodes may include a variable node having a degree equal to, or one less than, a number of check nodes of the LDPC code ... degree 2 ... both a high degree punctured variable node and a degree two punctured node may occur in the base graph)

code for transmitting, by the transmitting device, the punctured code word in accordance with a radio technology across a wireless channel. 
(Richardson, [0037], information bits may correspond to data intended to be transmitted to another device (e.g., a receiving device) over a communications channel or network)

As per claim 30:
Richardson discloses:

A non-transitory computer readable medium storing computer executable code thereon for wireless communications by a transmitting device, comprising: 
(Richardson, Figs. 3-5)

code for encoding, by encoding circuitry of the transmitting device, a set of information bits using a low density parity check (LDPC) code to produce a code word, 
(Richardson, Fig. 5, Perform LDPC Encoding on information bits to produce a codeword 520)

the LDPC code defined by a base graph having a plurality of variable nodes and a plurality of check nodes;  
(Richardson, For example, FIG. 1A shows a bipartite graph 100 representing an exemplary LDPC code.  The bipartite graph 100 includes a set of 5 variable nodes 110 (represented by circles) connected to 4 check nodes 120 (represented by squares).  Edges in the graph 100 connect variable nodes 110 to the check nodes 120)

code for puncturing, by puncturing circuitry of  the transmitting device, a plurality of  bits of at a start of bits of the code word corresponding to at least the first variable 
(Richardson, Fig. 5, Perform LDPC Encoding on information bits to produce a codeword 520) 
(Richardson, [0038], encoder 410 may then perform an LDPC encoding operation on the information bits to produce an LDPC codeword (520) ... encoder 410 may further puncture one or more bits of the LDPC codeword based on base punctured variable nodes of the LDPC code (530) ... the one or more punctured codeword bits may correspond with one or more base variable punctured nodes, respectively, of the base LDPC code ... punctured nodes are provided to eliminate multiple edges between node pairs in the base graph of the lifted LDPC code ... punctured nodes may include a variable node having a degree equal to, or one less than, a number of check nodes of the LDPC code ... degree 2 ... both a high degree punctured variable node and a degree two punctured node may occur in the base graph)

code for transmitting, by transmitting circuitry of the transmitting device, the punctured code word word in accordance with a radio technology across a wireless channel. 
 
(Richardson, [0037], information bits may correspond to data intended to be transmitted to another device (e.g., a receiving device) over a communications channel or network)

As per claim 3:
As per claim 17:
Richardson further discloses:

wherein the first variable node has a highest degree of connectivity to the plurality of check nodes of the plurality of variable nodes. 
(Richardson, [0035], at least one of the punctured nodes may be a highest degree variable node of the LDPC code) 

As per claim 4:
As per claim 18:
Richardson further discloses:
wherein puncturing the bits of the code word corresponding to at least the first variable node comprises puncturing the bits of the code word corresponding to the two variable nodes of the base graph having a highest degree of connectivity to the plurality of check nodes of the plurality of variable nodes.
(Richardson, [0035], at least one of the punctured nodes may be a highest degree variable node of the LDPC code)  
(Richardson, [0038], encoder 410 may then perform an LDPC encoding operation on the information bits to produce an LDPC codeword (520) ... encoder 410 may further puncture one or more bits of the LDPC codeword based on base punctured variable nodes of the LDPC code (530) ... the one or more punctured codeword bits may correspond with one or more base variable punctured nodes, respectively, of the base LDPC code ... punctured nodes are provided to eliminate multiple edges between node pairs in the base graph of the lifted LDPC code ... punctured nodes may include a variable node having a degree equal to, or one less than, a number of check nodes of the LDPC code ... degree 2 ... both a high degree punctured variable node and a degree two punctured node may occur in the base graph)

As per claim 5:
As per claim 19:
Richardson further discloses:
wherein the at least one variable node comprises one or more variable nodes, of the plurality of variable nodes that, after puncturing, produces a punctured code word in which a fewest number of the plurality check nodes are connected to more than one variable node having punctured bits. 
(Richardson, [0035], at least one of the punctured nodes may be a highest degree variable node of the LDPC code) 
(Richardson, [0038], encoder 410 may then perform an LDPC encoding operation on the information bits to produce an LDPC codeword (520) ... encoder 410 may further puncture one or more bits of the LDPC codeword based on base punctured variable nodes of the LDPC code (530) ... the one or more punctured codeword bits may correspond with one or more base variable punctured nodes, respectively, of the base LDPC code ... punctured nodes are provided to eliminate multiple edges between node pairs in the base graph of the lifted LDPC code ... punctured nodes may include a variable node having a degree equal to, or one less than, a number of check nodes of the LDPC code ... degree 2 ... both a high degree punctured variable node and a degree two punctured node may occur in the base graph)


As per claim 6:
As per claim 20:
Richardson further discloses:
wherein the at least one variable node comprises one or more variable nodes, of the plurality of variable nodes that, after puncturing, produces a punctured code word in which a fewest number of closed loops. 
(Richardson, [0035], at least one of the punctured nodes may be a highest degree variable node of the LDPC code) 
(Richardson, [0038], encoder 410 may then perform an LDPC encoding operation on the information bits to produce an LDPC codeword (520) ... encoder 410 may further puncture one or more bits of the LDPC codeword based on base punctured variable nodes of the LDPC code (530) ... the one or more punctured codeword bits may correspond with one or more base variable punctured nodes, respectively, of the base LDPC code ... punctured nodes are provided to eliminate multiple edges between node pairs in the base graph of the lifted LDPC code ... punctured nodes may include a variable node having a degree equal to, or one less than, a number of check nodes of the LDPC code ... degree 2 ... both a high degree punctured variable node and a degree two punctured node may occur in the base graph)

As per claim 9:
As per claim 23:
Richardson further discloses: 
wherein the different bits correspond to one or more different variable nodes with a same degree of connectivity to check nodes as the at least one variable node. 
(Richardson, [0035], at least one of the punctured nodes may be a highest degree variable node of the LDPC code) 
(Richardson, [0038], encoder 410 may then perform an LDPC encoding operation on the information bits to produce an LDPC codeword (520) ... encoder 410 may further puncture one or more bits of the LDPC codeword based on base punctured variable nodes of the LDPC code (530) ... the one or more punctured codeword bits may correspond with one or more base variable punctured nodes, respectively, of the base LDPC code ... punctured nodes are provided to eliminate multiple edges between node pairs in the base graph of the lifted LDPC code ... punctured nodes may include a variable node having a degree equal to, or one less than, a number of check nodes of the LDPC code ... degree 2 ... both a high degree punctured variable node and a degree two punctured node may occur in the base graph)

As per claim 10:
As per claim 24:

Richardson further discloses: 
wherein puncturing the different bits comprises puncturing bits in the code word at a defined offset relative to the punctured bits in the punctured code word. 
(Richardson, [0035], at least one of the punctured nodes may be a highest degree variable node of the LDPC code) 
(Richardson, [0038], encoder 410 may then perform an LDPC encoding operation on the information bits to produce an LDPC codeword (520) ... encoder 410 may further puncture one or more bits of the LDPC codeword based on base punctured variable nodes of the LDPC code (530) ... the one or more punctured codeword bits may correspond with one or more base variable punctured nodes, respectively, of the base LDPC code ... punctured nodes are provided to eliminate multiple edges between node pairs in the base graph of the lifted LDPC code ... punctured nodes may include a variable node having a degree equal to, or one less than, a number of check nodes of the LDPC code ... degree 2 ... both a high degree punctured variable node and a degree two punctured node may occur in the base graph)


As per claim 12:
As per claim 26:

the bits corresponding to the at least one variable node, at a periodicity. 
(Richardson, Fig. 5, 530)

As per claim 13:
As per claim 27:
Richardson further discloses: 
further comprising puncturing bits from an end of the code word. 
(Richardson, Fig. 5, 530)

As per claim 14:
As per claim 28:
Richardson further discloses: 
wherein puncturing bits from the end of the code word comprises puncturing the bits at a periodicity. 
(Richardson, Fig. 5, 530)


Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2014/0229788), and further in view of Kurina et al. (US 2008/0207120)

As per claim 8:
As per claim 22:
Richardson does not clearly mention:
further comprising, for a retransmission of the set of information bits, puncturing different bits of the code word. 

Kurina discloses:
further comprising, for a retransmission of the set of information bits, puncturing different bits of the code word. 
(Kurina, [0025] If the transmit apparatus does not receive an ACK message within a certain period of time or if the transmit apparatus receives a NACK message, then the transmit apparatus may re-encode and retransmit the radio block. Typically, the transmit apparatus may encode the radio block for retransmission using one or more different puncturing schemes than were used for the original transmission.)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kurina's method of using different puncturing schemes for retransmission into system of Richardson's system in order to receive code word successfully. 
(Kurina, [0025] If the transmit apparatus does not receive an ACK message within a certain period of time or if the transmit apparatus receives a NACK message, then the transmit apparatus may re-encode and retransmit the radio block. Typically, the transmit apparatus may encode the radio block for retransmission using one or more different puncturing schemes than were used for the original transmission)

Claims 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2014/0229788), in view of Vojcic et al. (US 2016/0,043,745)

As per claim 7:
As per claim 21:
Richardson further discloses:
wherein the encoding using the LDPC code results in a code rate of 
(Richardson, [0018] FIG. 7 shows an exemplary parity check matrix associated with an LDPC code with rate r=27/30; [0019] FIG. 8 shows an exemplary parity check matrix associated with an LDPC code with rate r=13/15; 
[0020] FIG. 9 shows an exemplary parity check matrix associated with an LDPC code with rate r=21/28;[0028]If the base transmitted block length is n-p, where pis the number of punctured columns, and the number of base parity checks is m, then the rate is (n-m)/(n-p)) 

Richardson does not clearly mention all the code rates.

Vojcic discloses that different puncturing pattern would able to achieve different code rate such as 7/8.
(Vojcic, [0219], Different puncturing patterns are designated to allow for achieving different code rates such as 1/2 (no puncturing), 2/3, 3/4, 5/6, 7/8.  The transmitter can operate in non-hierarchical and hierarchical modes)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Vojcic’s method of different puncturing pattern into Richardson's system in order generating different code rates per design choice.
(Vojcic, [0219], Different puncturing patterns are designated to allow for achieving different code rates such as 1/2 (no puncturing), 2/3, 3/4, 5/6, 7/8.  The transmitter can operate in non-hierarchical and hierarchical modes)

Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2014/0229788), in view of  Verma et al. (US 2016/0,309,482)

As per claim 11:
As per claim 25:
Richardson does not mention 
wherein the LDPC code comprises an 802.11 Wi-Fi LDPC code.

Verma discloses:
wherein the LDPC code comprises an 802.11 Wi-Fi LDPC code.
(Verma, [0054], coding schemes may include Wi-Fi coding schemes that utilize coding techniques such as the binary convolution codes or low-density parity check (LDPC) codes and different code rates)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to recognize that Wi-Fi LDPC code is a well-known and conventional code as taught by Verma.
(Verma, [0054], coding schemes may include Wi-Fi coding schemes that utilize coding techniques such as the binary convolution codes or low-density parity check (LDPC) codes and different code rates)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111